Citation Nr: 1047555	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-14 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied service connection for bipolar disorder.  The 
Chicago, Illinois RO has retained jurisdiction of this matter.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that the scope of a 
mental health disability claim includes any mental disability 
which may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the 
Board has recharacterized the issue of entitlement to service 
connection for bipolar disorder to more broadly include 
entitlement to service connection for an acquired disorder, to 
include bipolar disorder.  This issue, however, does not include 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and, to that extent, can be distinguished from 
the situation in Clemons.  Clemons concerned VA's failure to 
consider a claim of entitlement to service connection for a 
psychiatric disability other than the one specifically claimed, 
even though it shared the psychiatric symptomatology for which 
the Veteran was seeking service connection.  

In the case at hand, however, VA denied entitlement to service 
connection for PTSD in a November 2000 rating decision.  The 
Veteran did not appeal that rating decision and it became final.  
Received from the Veteran in July 2004, was a statement in which 
he claimed service connection for PTSD resulting from his 
military service.  The RO considered this as a request to reopen 
the claim for service connection for PTSD, and sent the Veteran a 
letter to that effect.  In September 2004, however, the Veteran 
submitted another statement in which he indicated he was filing a 
claim for chronic depression, and that he had filed in error for 
the disability of PTSD.  

By February 2005 rating decision, the RO denied service 
connection for bipolar disorder (claimed as depression) and also 
found that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for PTSD.  By 
May 2005 rating decision, the RO again denied service connection 
for bipolar disorder (claimed as depression).  Received from the 
Veteran in July 2005 was a statement in which he indicated he was 
refiling a claim asking for service connection for major 
depression, and that he had developed bipolar disorder, which was 
not related to his depression.  Thus, unlike Clemons, this is not 
a case in which VA has ignored the issue of entitlement to 
service connection for PTSD.  Rather, it has been specifically 
denied by the RO, and the Veteran did not further appeal that 
issue.  The Board therefore finds that it does not have 
jurisdiction over the issue of entitlement to service connection 
for PTSD, but will consider the claim for service connection for 
a mental disorder, to include bipolar disorder and depression.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

A review of the record shows that the Veteran has yet to be 
provided with the appropriate notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  Although he was provided 
VCAA notice pertinent to the request to reopen the claim for 
service connection for PTSD and pertinent to the claim for a 
total rating based on individual unemployability due to service-
connected disability (TDIU rating), it appears he was not 
provided VCAA notice specific to the claim for service connection 
for bipolar disorder and for depression.  In that regard, the 
VCAA provides that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Because the Board cannot cure 
a notice error, this matter must be remanded in order for the 
Veteran to be provided the requisite notice pertaining to the 
claim for service connection for a mental disorder, to include 
depression and bipolar disorder.  Since this notice will be 
provided after the initial adjudication in this matter, such a 
timing error can be cured by subsequent legally adequate VCAA 
notice, followed by readjudication of the claim, as in a 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Further, on remand, based on the Veteran's various psychiatric 
diagnoses of record, the issue on appeal should be considered as 
recharacterized on the first page of this decision, and pursuant 
to the Clemons precedent.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b)(1), and applicable interpretive 
judicial caselaw, which:  (a) notifies him of 
the evidence and information necessary to 
substantiate his claim; (b) informs him of 
the information and evidence that VA will 
seek to provide; and (c) informs him of the 
information and evidence he is expected to 
provide.

2.  Readjudicate the claim.  If the benefit 
sought on appeal remains denied, furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

